Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2008

James v. Superior Ct NJ
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"James v. Superior Ct NJ" (2008). 2008 Decisions. Paper 823.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/823


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-218                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 07-4332
                                  ___________

                                 EARL JAMES,

                                                   Appellant

                                         v.

         SUPERIOR COURT OF NEW JERSEY BERGEN COUNTY;
            ASSISTANT PROSECUTOR NICHOLAS OSTUNI;
        HACKENSACK POLICE DEPARTMENT; POLICE OFFICER
         DEMETRIUS CARROLL; DETECTIVE JENNIFER FINLEY;
       CHIEF CHARLES K. ZISA; SEARGEANT THOMAS ALETTA;
           UNITED STATES POSTAL INSPECTION SERVICE;
       INSPECTOR PAUL COPPOLA; DAVID MASSEY, ASSISTANT
        UNITED STATES ATTORNEY; PORT AUTHORITY OF NEW
   YORK AND NEW JERSEY UNKNOWN AGENT(S), UNKNOWN MAILING
                            ADDRESS
               ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                           (D.C. Civil No. 07-cv-04683)
                 District Judge: Honorable Katharine S. Hayden
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  June 5, 2008

           Before: MCKEE, RENDELL AND SMITH, Circuit Judges

                          (Opinion filed: July 18, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

      Earl James appeals the dismissal of his pro se complaint. For the following

reasons, we will vacate the judgment of the District Court and remand for further

proceedings.

      The procedural background of this case is complicated. On August 2, 2007, while

incarcerated at the Federal Correctional Institution at Allenwood, James filed a complaint

in the United States District Court for the District of New Jersey seeking damages from

various defendants for violating his rights under federal law. Attached to the complaint

were several documents, including twenty-three pages of exhibits, an application to

proceed in forma pauperis, and a document titled “Plaintiff Interrogatories to Discover

Identities and Addresses of Defendants.” These filings were docketed at D.N.J. Civ. No.

07-cv-3609. On October 1, 2007, James filed a nearly identical complaint, along with the

same twenty-three pages of exhibits, an application to proceed in forma pauperis, and a

revised set of interrogatories. These filings were docketed at D.N.J. Civ. No. 07-cv-4683.

On October 19, 2007, the District Court, acting sua sponte, issued an opinion and order in

the latter case, No. 07-cv-4683, granting the motion to proceed in forma pauperis and

dismissing the complaint pursuant to 28 U.S.C. § 1915 for failure to state a claim. The

District Court did not give James an opportunity to amend his complaint. On November

                                            2
5, 2007, James filed a document captioned “Notice of Appeal” and “Motion to Amend

Original Complaint,” which was docketed as a notice of appeal from the judgment issued

in No. 07-cv-4683. No action was taken on the motion to amend.

       Thereafter, while this appeal was pending, the District Court addressed the

complaint filed in No. 07-cv-3609. The District Court explained in its opinion filed on

February 7, 2008, that it had not been aware when it issued its decision in No. 07-cv-4683

that the complaint filed in that case concerned the same events as the complaint filed in

No. 07-cv-3609. Despite the similarity between the pleadings filed in these cases, the

District Court did not adopt the rationale for dismissal stated in the previous opinion.

Instead, the District Court acknowledged that the facts and claims were capable of an

alternative construction. Having determined that the complaint, alternatively construed,

failed to state a claim on which relief could be granted, the District Court dismissed the

action sua sponte pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. In the order filed

on February 7, 2008, the District Court directed the Clerk to file the complaint in No. 07-

cv-3609 as a “supplemental complaint” in No. 07-cv-4683, dismissed the complaint, and

administratively terminated No. 07-cv-3609. The District Court also directed the Clerk to

file the February 7, 2008 opinion and order in both dockets, and to forward the opinion

and order to this Court. James did not appeal the February 7, 2008 order.1



   1
     As that order has not been entered in the docket in No. 07-cv-4683, the case in which
the “supplemental complaint” was to have been filed, it appears that the time in which
James may appeal that order has not yet begun to run. Moreover, the District Court

                                              3
       We have appellate jurisdiction under 28 U.S.C. § 1291 to the extent that James is

appealing the order issued in No. 07-cv-4683. Based on our review of the record, we

conclude that the opinion accompanying that order, filed on October 19, 2007,

misconstrues several of the allegations raised in the pleadings. The facts and claims set

forth in James’ complaint are more accurately described in the District Court’s opinion

filed on February 7, 2008. In that opinion, the District Court appears to have correctly

identified the following claims in James’ pleadings: (1) his vehicle was unlawfully seized

by federal officials; (2) the defendants violated his constitutional rights by giving false

testimony before a New Jersey grand jury regarding his alleged involvement in an attempt

to commit insurance fraud and theft by deception; (3) officials from the Hackensack

Police Department and the Bergen County Prosecutor’s Office violated his constitutional

rights by conducting an inadequate investigation prior to his indictment on charges of

attempted insurance fraud and attempted theft by deception; (4) he has been maliciously

prosecuted on those charges; and (5) the defendants violated 18 U.S.C. §§ 1621-23 and

28 U.S.C. § 1746 by making false declarations in court.

       Although it also appears that the District Court correctly determined in its opinion

of February 7, 2008 that James’ pleadings do not state a claim on which relief could be




lacked authority to issue an order with respect to No. 07-cv-4683 while this appeal was
pending. See Venen v. Sweet, 758 F.2d 117, 120-21 (3d Cir. 1985) (stating that a district
court is generally not permitted to take action in a case after the filing of a timely notice
of appeal).

                                              4
granted, that opinion is not before us at this time, as it was filed after this appeal was

docketed.2 Moreover, James has not yet been provided an opportunity to file an amended

complaint. We have held that an indigent plaintiff who has filed a complaint subject to

dismissal under § 1915 should be given an opportunity to file an amended complaint

unless amendment would be inequitable or futile. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 110-11 (3d Cir. 2002). The District Court did not explain why it chose to

issue a final order dismissing this case instead of allowing James an opportunity to amend

his complaint, and we are not convinced that he would be unable to state a viable claim if

given permission to file an amendment.

       Accordingly, we will vacate the judgment of the District Court entered on October

19, 2007, and will summarily remand pursuant to 3d Cir. L.A.R. 27.4 and I.O.P. 10.6 for

proceedings consistent with this opinion.




   2
     In addition to the claims discussed in the District Court’s opinion, we note that
James has alleged that the Port Authority of New York and New Jersey (“Port Authority”)
and unnamed Port Authority agents violated his constitutional rights by not informing him
during his appearance at the Bergen County Courthouse of May 23, 2005, that the vehicle
he had driven to the courthouse had been impounded and was being held at a Port
Authority facility.

                                                 5